Nash, J.:
The evidence is sufficient to support the verdict in favor of the plaintiff, upon the question of the defendant’s residence. Both parties having requested the direction of a verdict, the defendant, as to that question, is concluded.
The assessors having had jurisdiction of the person of the defendant and of his property for the purpose of taxation, their assessment cannot be attacked collaterally. His remedy was to review the assessment by a direct proceeding for that purpose'. (United States Trust Co. v. Mayor, etc., of New Work, 144 N. Y. 488.)
All concurred, except Spring, J., not sitting.
Judgment affirmed, with costs.